Name: Commission Regulation (EEC) No 1709/92 of 30 June 1992 fixing the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/42 Official Journal of the European Communities 1 . 7. 92 COMMISSION REGULATION (EEC) No 1709/92 of 30 June 1992 fixing the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regulation (EEC) No 1431/82 where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting coun ­ tries ; whereas in cases where no offer either on the world market or on those of the principal exporting countries can be used for determining the world market price this price is fixed at a level equal to the guide price for the products in question ; Whereas, under Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (l0), and under Regulation (EEC) No 2036/82 the average world market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the purpose of establishing this price, only the most favourable offers to deliveries closest in distance, excluding those relating to products being transported by ship, are used for offers and prices that do not comply with the conditions laid down above, the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Reguation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1624/91 (2), and in particular Article 3 (6) (a) and (b) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2206/90 (4), and in particular Article 2 (1 ) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (% as last amended by Regu ­ lation (EEC) No 1 734/92 (6), and in particular Article 26a (7) thereof, Whereas Council Regulation (EEC) No 1625/91 Q fixed the guide price for peas and field beans for the 1991 /92 marketing year ; Whereas, in accordance with Article 2a of Regulation (EEC) No 1431 /82, the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas Council Regulation (EEC) No 1626/91 (8) fixed the amount of these monthly increases ; Whereas under Regulation (EEC) No 2036/82 the world market price for peas and field beans, as referred to in Article 3 (2) of Council Regulation (EEC) No 1431 /82, is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends ; whereas in cases Whereas, if the aid system is to operate normally, aid amounts should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor referred to in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ("), as last amended by Regu ­ lation (EEC) No 2205/90 ( ,2) ;  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas in cases where aid is fixed in advance its amount is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; Whereas pursuant to Articles 121 (3) and 307 (3) of the Act of Accession the aid granted on products harvested and processed in either of these Member States is to be (') OJ No L 162, 12 . 6. 1982, p. 28 . O OJ No L 150, 15 . 6. 1991 , p. 10. (3) OJ No L 219, 28 . 7. 1982, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . (6) See page 120 of this Official Journal . 0 OJ No L 150, 15. 6. 1991 , p. 11 . (8) OJ No L 150, 15 . 6 . 1991 , p. 13. f) OJ No L 219, 28 . 7. 1982, p. 36. O OJ No L 117, 5 . 5 . 1987, p. 9 . (") OJ No L 164, 24. 6 . 1985, p. 1 . (&gt; 2) OJ No L 201 , 31 . 7 . 1990, p. 9 . No L 179/431 . 7. 92 Official Journal of the European Communities reduced by the customs duties charged by the Member State on peas and field beans imported from third coun ­ tries ; Whereas, pursuant to Article 26 a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the aid must be fixed before the beginning of each marketing year and may be adjusted if the world market price alters markedly ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1991 /1992 marketing year, has been fixed by Commission Regulation (EEC) No 2607/91 (l) ; Whereas, since there are no valid activating threshold or guide prices or subsidy abatement applicable for the 1992/93 marketing year for peas, field beans and sweet lupins, the amount of the subsidy has only been calcu ­ lated provisionally on the basis of the proposals of the Commission to the Council of the prices and connected measures valid for the 1992/93 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1992/93 marketing year are known, and notably those concerning the application of the guaranteed maximum quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 The world market price as specified in Article 2 of Regu ­ lation (EEC) No 2036/82 shall be 16 ECU/100 kg. Article 2 1 . The amount of the gross aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in Annex I. 2. The amount of final aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in Annex II. 3. However, the amount of the subsidy for the 1992/93 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 1 July 1992 to take into account, where appropriate, the effects of the application of the activating price for these products for the 1992/93 marketing year and, particularly those concerning the application of maximum guaranteed quatities. Article 3 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 243, 31 . 8 . 1991 , p. 55. No L 179/44 Official Journal of the European Communities 1 . 7. 92 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 7 (') 1st period 8 (') 2nd period 9 0 3rd period io o 4th period 110 5th period 120 6th period »0 Peas used :  in Spain 8,162 8,162 8320 8,478 8,636 8,794 8,952  in Portugal 8,170 8,170 8,328 8,486 8,644 8,802 8,960  in antother Member State 8,230 8,230 8388 8,546 8,704 8,862 9,020 Field beans used :  in Spain 8,230 8,230 8388 8,546 8,704 8,862 9,020  in Portugal 8,170 8,170 8328 8,486 8,644 8,802 8,960  in another Member State 8,230 8,230 8388 8,546 8,704 8,862 9,020 Products used in animal feed : (ECU per 100 kg) Current 70) 1st period 8 0 2nd period 9 0 3rd period ioo 4th period 110 5th period 12 0 6th period »0 A. Peas used : l l  in Spain 8,973 8,973 9,130 9,029 9,186 9,344 9,196  in Portugal 9,012 9,012 9,169 9,069 9,227 9,384 9,239  in another Member State 9,012 9,012 9,169 9,069 9,227 9,384 9,239 B. Field beans used : l l l l  in Spain 8,973 8,973 9,130 9,029 9,186 9,344 9,196  in Portugal 9,012 9,012 9,169 9,069 9,227 9,384 9,239  in another Member State 9,012 9,012 9,169 9,069 9,227 9,384 9,239 C. Sweet lupins harvested in Spain and used :  in Spain 17,362 17,362 17362 17,016 17,016 17,016 16,609  in Portugal 17,414 17,414 17,414 17,071 17,071 17,071 16,666  in another Member State 17,414 17,414 17,414 17,071 17,071 17,071 16,666 D. Sweet lupins harvested in another Member State and used :  in Spain 17,362 17,362 17,362 17,016 17,016 17,016 16,609  in Portugal 17,414 17,414 17,414 17,071 17,071 17,071 16,666  in another Member State 17,414 17,414 17,414 17,071 17,071 17,071 16,666 1 . 7. 92 Official Journal of the European Communities No L 179/45 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 6th period I 7 (') 8 (') 9 (") io o 110) 120) 1 (') Products harvested in :  BLEU (Bfrs/Lfrs) 399,62 399,62 407,29 414,96 422,63 430,31 437,98  Denmark (Dkr) 73,90 73,90 75,32 76,74 78,16 79,58 81,00  Federal Republic of Germany l (DM) 1937 19,37 19,75 20,12 20,49 20,86 21,23  Greece (Dr) 2 260,03 2 260,03 2 303,42 2 346,81 2 390,20 2 433,58 2 476,97  Spain (Pta) 1 238,13 1 238,13 1 261,90 1 285,67 1 309,44 1 333,21 1 356,98  France (FF) 64,98 64,98 66,23 67,48 68,72 69,97 71,22  Ireland ( £ Irl) 7,232 7,232 7,371 7,510 7,649 7,788 7,927  Italy (Lit) 14 497 14 497 14 775 15 053 15 332 15 610 15 888  Netherlands (Fl) 21,83 21,83 22,25 22,67 23,09 23,51 23,93  Portugal (Esc) 1 708,21 1 708,21 1 740,80 1 773,39 1 805,98 1 838,57 1 871,16  United Kingdom ( £) 6,546 6,546 6,672 6,798 6,923 7,049 7,175 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 10,86,  Peas, and field beans used in Portugal (Esc) : 13,36. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 6th period \ 7 0) 8 0) 9 0) io 0) 110) 12 0) l (') Products harvested in :  BLEU (Bfrs/Lfrs) 437,59 437,59 445,21 440,36 448,03 455,65 448,61  Denmark (Dkr) 80,93 80,93 82,34 81,44 82,86 84,27 82,97  Federal Republic of Germany (DM) 21,22 21,22 21,59 21,35 21,72 22,09 21,75  Greece (Dr) 2 474,78 2 474,78 2 517,89 2 490,43 2 533,82 2 576,93 2 537,11  Spain (Pta) 1 355,77 1 355,77 1 379,39 1 364,35 1 388,12 1 411,74 1 389,92  France (FF) 71,16 71,16 72,40 71,61 72,85 74,09 72,95  Ireland ( £ Irl) 7,920 7,920 8,057 7,970 8,108 8,246 8,119  Italy (Lit) 15 874 15 874 16 151 15 975 16 253 16 529 16 274  Netherlands (Fl) 23,90 23,90 24,32 24,06 24,48 24,89 24,51  Portugal (Esc) 1 868,99 1 868,99 1 901,38 1 880,92 1 913,51 1 945,90 1 916,19  United Kingdom ( £) 7,168 7,168 7,293 7,214 7,339 7,464 7,349 Amounts to be deducted in the case of use :  Spain (Pta) 5,87 5,87 5,87 6,02 6,17 6,02 6,47  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 179/46 Official Journal of the European Communities 1 . 7. 92 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,43 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,26 0,00  Federal Republic of Germany l (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,07 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 8,09 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 4,43 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,23 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,026 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 52 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,08 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 6,05 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,023 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 7 (') 1st period 8 (') 2nd period 9 0 3rd period loo 4th period 110 5th period 12 (') 6th period 10 Products harvested in :  BLEU (Bfrs/Lfrs) 437,59 437,59 445,21 440,36 448,03 455,65 448,61  Denmark (Dkr) 80,93 80,93 82,34 81,44 82,86 84,27 82,97  Federal Republic of Germany (DM) 21,22 21,22 21,59 21,35 21,72 22,09 21,75  Greece (Dr) 2 474,78 2 474,78 2 517,89 2 490,43 2 533,82 2 576,93 2 537,1 1  Spain (Pta) 1 355,77 1 355,77 1 379,39 1 364,35 1 388,12 1 411,74 1 389,92  France (FF) 71,16 71,16 72,40 71,61 72,85 74,09 72,95  Ireland ( £ Irl) 7,920 7,920 8,057 7,970 8,108 8,246 8,119  Italy (Lit) 15 874 15 874 16 151 15 975 16 253 16 529 16 274  Netherlands (Fl) 23,90 23,90 24,32 24,06 24,48 24,89 24,51  Portugal (Esc) 1 868,99 1 868,99 1 901,38 1 880,92 1 913,51 1 945,90 1 916,19  United Kingdom ( £) 7,168 7,168 7,293 7,214 7,339 7,464 7,349 Amounts to be deducted in the case of use : I  Spain (Pta) 5,87 5,87 5,87 6,02 6,17 6,02 6,47  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1 . 7. 92 Official Journal of the European Communities No L 179/47 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,43 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,26 0,00  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,07 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 8,09 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 4,43 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,23 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,026 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 52 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,08 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 6,05 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,023 0,000 ANNEX VII . Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg Current 1st period 2nd period 3rd period 4th period 5th period 6th period 7 8 0 *(') io (') 110 12 (') 1 (*) Products harvested in :  BLEU (Bfrs/Lfrs) 845,56 845,56 845,56 828,90 828,90 828,90 809,24  Denmark (Dkr) 156,38 156,38 156,38 153,30 153,30 153,30 149,66  Federal Republic of Germany (DM) 41,00 41,00 41,00 40,19 40,19 40,19 39,23  Greece (Dr) 4 782,04 4 782,04 4 782,04 4 687,85 4 687,85 4 687,85 4 576,63  Spain (Pta) 2 619,78 2 619,78 2 619,78 2 568,18 2 568,18 2 568,18 2 507,25  France (FF) 137,49 137,49 137,49 134,79 134,79 134,79 131,59  Ireland ( £ Irl) 15,303 15,303 15,303 15,002 15,002 15,002 14,646  Italy (Lit) 30 674 30 674 30 674 30 070 30 070 30 070 29 356  Netherlands (Fl) 46,19 46,19 46,19 45,28 45,28 45,28 44,21  Portugal (Esc) 3 601,68 3 601,68 3 601,68 3 531,16 3 531,16 3 531,16 3 447,89  United Kingdom ( £) 13,851 13,851 13,851 13,579 13,579 13,579 13,257 Amounts to be deducted in the case of use in :  Spain (Pta) 7,82 7,82 7,82 8,27 8,27 8,27 8,58  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 179/48 Official Journal of the European Communities 1 . 7. 92 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 1,04 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,19 0,00  Federal Republic of Germany \ (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,05 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 5,88 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 3,22 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,17 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,019 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 38 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,06 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 4,40 0,00  United Kingdom ( £) 0,000 0,000 0,000 0 0,000 0,000 0,000 0,000 0,000 0,017 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 249,150 129,301 6,89509 0,767417 1 538,24 2,31643 170,536 0,704647 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1992/93 marketing year.